NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


CELIA LOCKWOOD,                            )
                                           )
              Appellant,                   )
                                           )
v.                                         )           Case No. 2D16-1659
                                           )
HMC Assets, LLC, solely in its capacity as )
separate trustee of Community              )
Development II Trust,                      )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 10, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

Inger M. Garcia, of Florida Litigation Group,
P.A., Davie, for Appellant.

Harris Howard of Howard Law Group,
Hollywood, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, LUCAS and ROTHSTEIN-YOUAKIM JJ., Concur.